Citation Nr: 0315750	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a rating higher than 40 percent for 
residuals of fractured pelvis with arthritis of the hips.

4.  Entitlement to a compensable rating for stricture of the 
urethra.

5.  Entitlement to a rating higher than 10 percent for 
chronic headaches.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU rating) due to service-connected 
disabilities.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 RO decision that denied service 
connection for post-traumatic stress disorder (PTSD) and a 
back disorder.  It also denied an increase in a 40 percent 
rating for residuals of fracture pelvis with arthritis of the 
hips, denied a compensable rating for stricture of the 
urethra, and denied entitlement to a TDIU rating.  In April 
1999, the RO granted service connection and a 10 percent 
rating for chronic headaches, and the veteran appealed for a 
higher rating.  In September 1999, the RO issued a decision 
that denied service connection for schizophrenia, and the 
veteran appealed.  It appears the veteran is seeking service 
connection for a psychiatric disorder, however diagnosed, and 
thus the Board has recharacterized the issues of service 
connection for PTSD and schizophrenia as a single issue of 
service connection for a psychiatric disorder.

The issue of entitlement to a TDIU rating is the subject of 
the remand at the end of the Board decision.




FINDINGS OF FACT

1.  During service the veteran experienced stressors which 
led to current PTSD.  A post-service diagnosis of 
schizophrenia has not been medically related to service.

2.  The veteran's current low back disorder was caused or 
aggravated by his service-connected residuals of fractured 
pelvis with arthritis of the hips.

3.  The veteran's residuals of fractured pelvis with 
arthritis of the hips are manifested by slight limitation of 
motion in the hips.

4.  Urine leakage, awakening to void at least two times per 
night, daytime voiding interval between 2 and 3 hours, a need 
for dilatation every 2 to 3 months, or any other symptom 
required for a compensable rating for urethral stricture is 
not shown.

5.  The veteran's headache disability is manifested by 
subjective complaints of daily headaches; characteristic 
prostrating attacks averaging one in 2 months over the last 
several months is not demonstrated.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, specifically PTSD, was incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

2.  A low back disorder is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

3.  The criteria for a rating higher than 40 percent for 
residuals of fractured pelvis with arthritis of the hips are 
not met. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5250, 5252, 5254, 5255, 5275, 5294 (2002).

4.  The criteria for a compensable rating for stricture of 
the urethra are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2002) and 38 
C.F.R. § 4.15a, Diagnostic Code 7518 (1993).

5.  The criteria for an evaluation higher than 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from July 
1950 to July 1954.

A review of his service medical records revealed treatment 
for a variety of conditions.  In December 1951, the veteran 
sought treatment for injuries incurred in a motor vehicle 
accident.  The report noted admitting diagnoses of simple 
fracture of the pelvis, simple dislocation of the joint 
pelvis, laceration of the left hand, face and bladder, and 
concussion of the brain.  The veteran remained hospitalized 
for two months, whereupon he was released with discharge 
diagnoses of avulsion chip fracture of the right pubis, 
simple joint dislocation of the right hemipelvis, sacroiliac 
and symphysis pubis, and simple fracture of the right sacrum.  
No artery or nerve involvement was indicated, and the veteran 
returned to duty in May 1952.  

In August 1952, the veteran was hospitalized with complaints 
of mild occipital headaches and dizziness for the past two 
months.  The veteran remained hospitalized for ten days for 
observation.  During his stay, he had no complaints of 
headaches or dizziness.  A treatment report, dated in 
September 1952, noted the veteran's complaints of dizzy 
spells.  A neurological evaluation revealed no evidence of 
organic disease of the nervous system.   A psychiatric work-
up revealed no evidence of a neuropsychiatric disease.  A 
treatment report, dated in December 1952, noted a diagnosis 
of gonorrhea, acute, new.  A subsequent treatment report that 
same month noted treatment for urethritis due to gonococcus.  
A physical examination, performed in January 1954, noted 
enlarged and painful inguinal nodes.  A March 1954 treatment 
report noted the veteran's complaints of pain in the right 
hip and groin.   He also reported having cramps in his legs, 
which did not stop him from running or playing ball.  X-ray 
examination of the pelvic area revealed an irregular 
deformity of the pubic rami, bilaterally, more on the right, 
with no arthritis detected.  The veteran's discharge 
examination, dated in June 1954, revealed, in part, a normal 
spine and normal psychiatric findings.  

Post-service medical records dating back to the veteran's 
discharge have been obtained from both VA and private 
sources.  

In January 1955, the RO issued a decision granting service 
connection at a 10 percent rating for pelvic deformity, and 
granting service connection at a 10 percent rating for 
stricture of the urethra, due to trauma.

In August 1960, the veteran was hospitalized for treatment of 
a skin rash.  Physical examination revealed, in part, a mild 
loss of lumbar lordosis and complaints of tenderness over the 
lumbosacral joint.

In September 1961, a VA physical examination was conducted.  
The report noted  the veteran's complaints of weak spells and 
giddiness.  He reported that he has frequent bowel movements 
and that food goes right through him.  X-ray examination of 
the pelvis revealed complete fusion of the symphysis pubis.  
There was a deformity with irregular sclerotic changes 
involving the superior and inferior ramus of the pubic bone, 
bilaterally.  There was a tilting deformity of the pelvis, 
and minimal to moderate hypertrophic changes of the hip 
joint, bilaterally.  Physical examination revealed gross 
asymmetry of the pelvis with the left hemi pelvis somewhat 
displaced toward the left side.  The veteran's gait was quite 
satisfactory, and the length and circumference of the 
extremities were equal.  Range of motion testing of the hips 
revealed flexion to 90 degrees, bilaterally.  Extension, 
rotation, adduction and abduction were normal.  Examination 
in a prone position revealed persistence of considerable 
asymmetry through the pelvis.  The report concluded with a 
diagnosis of residuals of moderately displace fracture of the 
pelvis, multiple bony union of the symphysis pubis, partial 
ankylosis of both hip joints, with beginning traumatic 
arthritis in the right hip joint.

In September 1961, the RO issued a decision granting an 
increased rating to 30 percent for residuals of displaced 
fracture of the pelvis with partial ankylosis of the hip 
joints and traumatic arthritis on the right.

A treatment summary letter, dated in August 1963, was 
received from V. Smith, M.D.  The letter noted the veteran's 
complaints of increasing back pain with nocturia four to five 
times for the past three months.  Urinary and prostatic 
examinations were within normal limits.  Dr. Smith opined 
that the veteran showed an increase in lumbo-sacral lordosis 
of the spine due to his old pelvic fracture and shortened 
left leg.  

In September 1953, a VA physical examination was conducted.  
The report of this examination noted the veteran's complaints 
of pain in the lumbar region, groin and right hip on walking 
and bending.  Physical examination revealed gross asymmetry 
of the pelvis with the hemipelvic area of the ilium displaced 
toward the left side.  The length of the extremities was 
equal.  Range of motion testing of the hips revealed flexion 
to 90 degrees, bilaterally.  Internal rotation was 50 percent 
of normal bilaterally.  Extension, adduction and abduction 
were all normal bilaterally.  The report concluded with 
diagnoses of residuals of fractured pelvis with partial 
ankylosis of both hip joins and beginning traumatic arthritis 
of the right hip.  

In October 1963, a VA genitourinary examination was 
conducted.  Physical examination revealed a normal voiding 
stream and a normal prostate gland.  The report concluded 
with a diagnosis of normal genitourinary tract with no 
evidence of urethral stricture. 

In June 1965, a VA genitourinary examination was conducted.  
The report concluded with a diagnosis of a normal 
genitourinary tract except for a few WBC's for which the 
veteran was given a prescription.  The VA examiner noted that 
he saw no evidence of urethral stricture.  

In June 1965, a VA physical examination was conducted.  The 
veteran walked with a normal gait.  Physical examination 
reveled the right iliac crest appeared to be slightly lower 
level than the left.  The veteran was able to mount the 
examining table without difficulty.  Patrick's maneuvers, 
straight leg raising tests and sacro-iliac shearing tests 
were all negative, bilaterally.  Pelvis manipulation produced 
no pain or discomfort, and the veteran's low back was fest to 
be within normal limits.  Range of motion testing revealed a 
mild loss of full flexion and abduction in each hip.  The 
report concluded with a diagnosis of multiple pelvis 
fractures and hypertrophic arthritis of the hips, 
bilaterally.  

A VA physical examination was performed in October 1966.  The 
report noted the veteran's complaints of trouble bending and 
walking.  Physical examination revealed that he entered the 
room with a rather halting gait, but no definite limp.  He 
could run in place in a normal manner with no gross 
asymmetries of the pelvic girdle being noted except a 
downward tilting of the right side of the pelvis.  
Examination of the lumbosacral spine showed about a ten 
degree limitation of flexion, about five degree limitation of 
extension and normal lateral flexion and rotation, with 
complaints of pain at the extremes of each motion.  There was 
no evidence of swelling, crepitus, warmth, erythema or 
deformity in the lumbar spine, and no evidence of muscle 
spasms or atrophy found.  X-ray examination of the 
lumbosacral spine and pelvis revealed a healed fracture 
involving both pubic bones, superior and inferior rami, which 
has result in an ankylosis of the pubis.  The hip joints 
showed no gross abnormality.  The pelvis was deformed as a 
result of the injury, and the pelvis circle deviated to the 
left.  The report concluded with a diagnosis of residuals of 
fracture pelvis, tilt with mild limitation of motion, 
moderately symptomatic with bony deformity.

In January 1967, the RO issued a rating decision reducing the 
disability rating assigned the veteran's residuals of 
fractured pelvis with partial ankylosis hip joints and 
traumatic arthritis on the right, from 30 percent to 10 
percent, effective in April 1967.  The RO's decision also 
reduced the disability rating assigned to the veteran's 
stricture of the uretha, from 10 percent to 0 percent, 
effective in April 1967.

The veteran underwent a VA orthopedic examination in June 
1968.  The examiner noted that the veteran walked stiffly and 
with a short leg limp on the right side.  Measuring the leg 
from the anterior superior iliac spine to the medial 
malleolus, revealed on the right it measured 37 inches and on 
the left 37 3/4 inches.  One side of the pelvis was definitely 
elevated and displaced anteriorly.  The report also noted a 
decreased range of motion in the right hip in all parameters.  
The examination report concluded with a diagnosis of post 
communited fracture dislocation of the pelvis, with residual 
deformity, especially to the left lower extremity.  

In February 1969, a VA orthopedic examination was conducted.  
The report noted the veteran's complaints of pain when 
bending, lifting and walking.  X-ray examination of the 
lumbar spine revealed no fracture or dislocation.  The height 
of the vertebra were uniform and the spaces were well 
maintained.  There was no evidence of spondylosis or 
spondylolisthesis.  The sacrum and coccyx showed no bony 
abnormalities.  

A VA orthopedic examination, performed in September 1969, 
noted that the spine had normal movement except for some 
restriction, approximately 20 percent, of forward flexion and 
lateral flexion to each side.  Straight leg raising was to 80 
degrees and essentially negative.  Leg length discrepancy was 
noted to be 1/2 inch shorter on the right.  The report 
concluded with a diagnosis of deformed pelvis, residuals of 
healed fracture to both pubic bones, with ankylosis of the 
pubes, pelvic asymmetry and limitation of motion of both 
hips.

In July 1971, the veteran was hospitalized for treatment of 
alcoholism.  The report noted the veteran's history of 
drinking heavily since 1965.  The hospitalization report 
noted a deformity of the back which the veteran claimed was 
due to an airplane accident, showing deformity of the proper 
hilar alignment.  He was discharged two months later with 
diagnoses of alcohol addition and drug dependence 
(marijuana).   

In February 1973, a VA orthopedic examination was conducted.  
The report noted the veteran's complaints that his pelvis was 
out of line.  He also reported pains in the low back and on 
the right caused by excessive walking.  Physical examination 
revealed pain in the right lumbosacral region during forward 
flexion.  Range of motion of the back was limited 
approximately 25 percent in all planes in the lumbar region, 
some of which was attributed by the examiner to voluntary 
restriction.  X-ray examination of the lumbar spine and 
pelvis revealed, in part, slight hypertrophic changes 
involving the upper and outer margins of both acetabula.  
There was some narrowing of the lumbosacral disc and some 
spurring of anterior-superior margins of the body of L3.  The 
report concluded with a diagnosis of deformity of the pelvis, 
residuals of fracture of both pubic bones, healed with 
ankylosis of symphysis pubis with pelvic asymmetry and 
limitation of motion of the lumbar spine and hips.  

In March 1973, the RO issued a rating decision granting an 
increased rating, from 10 percent to 20 percent, for 
residuals of pelvic fractures with limitation of motion of 
the hips and spine and traumatic arthritis.

In February 1974, a VA orthopedic examination was conducted.  
The report noted a reduced range of motion of about 25 
percent in all planes in the lumbar region, with pain on the 
extreme ends of motion.  The report also noted a reduced 
range of motion in the veteran's hips.  X-ray examination of 
the lumbosacral spine and pelvis revealed, in part, minimal 
osteophytes involving the articulating margins of all the 
lumbar bodies.  The disc spaces and lordotic curvature were 
normal, but there was minimal rotatory scoliosis with 
convexity to the right side.  The report concluded with a 
diagnosis of residuals of old fractures of both pubic bones, 
with healed deformity of the pelvis, ankylosis of the 
symphysis pubes with pelvic asymmetry and with limitation of 
motion and degenerative changes of the lumbar spine and hips.  

In September 1974, a VA orthopedic examination was conducted.  
The report noted that the range of motion in the veteran's 
back was restricted about 33 percent in all planes, with pain 
and discomfort on the extremes ends of motion, especially on 
lateral flexion to the right and forward flexion.  

In March 1976, a VA orthopedic examination was conducted.  
The report noted, in part, a reduced range of motion in the 
veteran's spine, approximately a 25 percent restriction.  X-
ray examination of the lumbosacral spine revealed marginal 
osteophytes at L3 and L4.  

In July 1976, the RO issued a decision granting an increased 
rating to 30 percent for deformity of the pelvis, residuals 
of fracture of both pubic bones, healed, ankylosis of pubes 
with pelvic asymmetry, with limitation of motion and 
traumatic arthritis of the lumbar spine and both hips.  

In August 1977, the veteran was admitted to the alcohol 
rehabilitation program.  He was discharged after one week 
with diagnoses of chronic alcoholism and mixed character 
disorder.

In October 1978, a VA orthopedic examination was conducted.  
The report noted the veteran's complaints of considerable 
pain in the lower part of the back radiating down into his 
hips.  Range of motion testing of the spine was normal, 
except for flexion which was limited to 65 degrees.  On 
genitourinary examination, urine was clear and no obstruction 
was found.  The VA examiner noted that no stricture was 
found.

In November 1978, the RO issued a decision granting an 
increased rating to 40 percent for residuals of fracture to 
the pelvis with limitation of motion and arthritis of the 
hips.  

In October 1979, a VA aid and attendance examination was 
conducted.  The report noted the veteran's complaints of low 
back pain, bad nerves and a ruptured right side.  Physical 
examination revealed a slight pelvic tilt with shortened left 
leg and compensatory lumbar scoliosis.  The veteran was noted 
to walk with a slight list.  The report concluded with 
diagnosis of right inguinal hernia, repairable, chronic 
alcoholism, and old fracture of the pelvis, with moderate 
compensatory scoliosis and shortened left lower extremity.  

In November 1982, a treatment summary letter was received 
from V. Smith, M.D.  Dr. Smith indicated that he had treated 
the veteran for the past 17 years, and that he had suffered a 
pelvic fracture while in the service resulting in a 
compensatory scoliosis of the lumbar spine.  Dr. Smith also 
indicated that the veteran has anxiety-depression syndrome 
which led to a chronic ethanolic hepatitis.  

Outpatient treatment reports, dated from May 1984 to April 
1985, noted various complaints, including back pain and 
headaches.  

In June 1985, a treatment summary letter was received from V. 
Smith, M.D.  In his letter, Dr. Smith indicated that the 
veteran had suffered an old pelvic fracture which resulted in 
a pelvic tilt and lumbar scoliosis.  

An April 1986 treatment report noted tenderness over the 
lumbar spine.  The report concluded with an assessment of 
mild degenerative joint disease.  

In October 1986, a VA orthopedic examination was conducted.  
The report noted the veteran's complaints of pain in the 
lower back and frequent urination.  Range of motion testing 
of the spine revealed a reduced range of motion.  The report 
concluded with diagnoses of residuals of fracture of the 
pelvis with traumatic arthritis and chronic lumbosacral 
strain with limitation of motion.
  
An April 1994 treatment report noted that the veteran had 
completed the PTSD program.  

In August 1994, a VA orthopedic examination was conducted.  
The examination noted the veteran's complaints of low back 
pain which radiates down into both buttocks.  He denied 
receiving treatment for his urethral stricture, denied 
urinary hesitancy and indicated that he has a fairly strong 
urinary stream.  Physical examination revealed a normal 
carriage and posture.  Range of motion testing of the spine 
revealed a reduced range of motion.  There was no redness, 
heat, swelling or tenderness.  Curvature of the spine was 
normal, and there was no spasm indicated.  As for the hips, 
there was no redness, heat, swelling or tenderness.  
Extension of the left hip was from 0 to 10 degrees.  Range of 
motion of the hips was otherwise, normal with flexion from 0 
to 125 degrees, extension from 0 to 30 degrees, adduction 
from 0 to 25 degrees, abduction from 0 to 45 degrees, 
external rotation from 0 to 60 degrees and internal rotation 
from 0 to 40 degrees.  There was no redness, heat, swelling 
or tenderness noted on examination of the pelvis.  The report 
concluded with an assessment of residuals of pelvic fracture, 
chronic hip arthralgias with near normal examination except 
for reduction in the extension range of motion on the left, 
history of urethral stricture, and low back pain.  The VA 
examiner further opined that the veteran's back disorder was 
mechanical in origin with no specific disease process.  He 
found no relationship between the service-connected hip 
condition and the lumbar pain currently alleged.  

In August 1994, a VA examination for PTSD was conducted.  The 
report of this examination noted the veteran's inservice 
stressors and his history of psychiatric treatment.  Mental 
status examination revealed the veteran to be underactive and 
quite tense.  His mood appeared depressed, and his thought 
processes were normal.  Memory was fair, and he was well-
oriented.  He may have had some hallucinations, but the 
examiner believed these were flashbacks.  Insight was 
superficial and judgment was within normal limits.  The 
report concluded with psychiatric diagnosis of PTSD and 
dysthymia.

A November 1994 treatment report noted the veteran's 
complaints of feeling depressed.  The report noted an 
assessment of PTSD.

In April 1995, the veteran was hospitalized with complaints 
of nervousness, anxiety and depression.  He remained 
hospitalized for one month, and was discharged with diagnoses 
of PTSD and atypical depression with chronic pain and 
intermittent psychotic features.  

In August 1995, a hearing was held before the RO.  The 
veteran testified as to service stressors.  He stated that he 
was injured in a service motor vehicle accident in which 
another passenger was killed and others injured.  He noted 
that while he was stationed at K-14, Kimpo, in Korea, he was 
subjected to enemy air attacks from Bedcheck Charlie.  He 
also reported witnessing a fellow soldier accidentally leap 
onto a bayonet while jumping into a foxhole during a raid.    
Finally, he reported seeing the killing of an unarmed young 
Korean boy.

In December 1995, the veteran was treated for injuries 
sustained in a motor vehicle accident.  The report noted his 
complaints of right-sided neck pain and frontal headaches.  
X-ray examination of the cervical spine revealed degenerative 
disc disease at many levels, with no obvious acute traumatic 
injury.

In March 1996 treatment report noted the veteran's complaint 
of ringing in his head and dizzy spells since his accident.    

A response from the Air Force Historical Research Agency, 
dated in May 1996, noted that they could only corroborate, 
but not substantiate, the veteran's history of having been 
subjected to air attacks while stationed at the base at Kimpo 
in Korea.  Attached to this response was a few pages from an 
article noting the problems of "Bedcheck Charlie" and that 
Kimpo was hit several times.  

X-ray examination of the cervical spine, performed in 
November 1997, revealed diffuse cervical spondylosis.  A 
magnetic imaging resonance (MRI) examination, performed in 
November 1997, revealed degenerative disc disease of the 
cervical spine. 

In July 1998, a VA examination for mental disorders was 
conducted.  The report noted the veteran's psychiatric 
treatment history.  Mental status examination revealed the 
veteran to be alert and oriented.  Speech was fluent and eye 
contact overly constant.  Affect was even, insight fair, and 
judgment poor.  The report concluded with an impression that 
the veteran was experiencing a wide range of psychological 
and somatic symptoms.  The VA examiner noted that the veteran 
does have a history of substance dependence, and there are 
also suggestions of ongoing psychosis, depression and 
anxiety.  The examination report concluded with diagnoses of 
paranoid schizophrenia, cocaine dependence in early 
remission, alcohol dependence sustained in full remission, 
depressive disorder and pain disorder associated with both 
psychological factors and history of concussion.  

In August 1998, a VA neurological examination was conducted.  
The report noted the veteran's complaints of constant 
headaches for which he takes Tylenol and Ibuprofen.  Physical 
examination revealed the veteran to be alert and oriented.  
Motor strength examination was 5/5 throughout.  Sensory 
examination was intact to light touch, pinprick and vibration 
throughout.  The report concluded with an impression of 
chronic headaches, tension type.  

In 1998 and 1999, the veteran submitted several lay 
statements indicating that the area in which he served in 
Korea, i.e. Kimpo, was subjected to air attacks.  He also 
submitted newspaper articles relating to his service motor 
vehicle accident in which other passengers had been injured 
and killed.  

A treatment report, dated in August 1998, noted that the 
veteran was taking Valium for situational anxiety.  The 
report noted that the veteran had a history of PTSD in the 
past.  The report listed an assessment of situational anxiety 
and physical dependence on Valium.

In December 1998, a VA examination for joints was conducted.  
The report noted the veteran's complaints of pain in the 
pelvis area and in the right hip.  Physical examination of 
the lower back reveals diffuse tenderness from L1 through S2.  
No paravertebral muscle spasm.  The veteran resisted range of 
motion of the lower back to about 20 degrees of flexion and 
10 degrees of extension.  Examination of the hips revealed 
flexion to 60 degrees, abduction to 30 degrees, adduction to 
20 degrees, internal and external rotation to 30 degrees, 
bilaterally.  Leg lengths were noted to be equal and there 
was no gross motor, sensory, or reflex deficit in either 
lower extremity.  The veteran walked with a stilted type 
gait.  X-ray examination of pelvis revealed a prior fracture 
involving the pubic rami and the pelvic ring was slightly 
intruded.  The pubic rami has since healed and there is now 
bony symphsis pubis.  At the right hip, there is a slight 
irregularity of the posterior acetabular wall, but only 
suggesting a possible dislocation of the hip at some time or 
another.  There are no arthritic changes in the hip itself.  
No avascular necrosis changes were seen.  The pelvic outlet 
is slightly deformed suggesting that at one time there was 
slight intrusion of the right hemi pelvis.  The report 
concluded with a diagnosis of remote fracture of the right 
hemi pelvis.  The VA examiner noted that this condition had 
long since healed and that the veteran had no true arthritis 
in either hip.  He also noted that despite the veteran's 
resistance of range of motion testing, and his artificial 
gait, he could not provide any objective reason for the 
functional loss due to remote pelvic fracture which had 
healed nicely.

In February 1999, a VA examination for PTSD was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folders, and discussed with him his history. Mental 
status examination revealed the veteran to be alert, 
oriented, anxious and restless.  The report noted the 
veteran's long history of polysubstance abuse.  
The examiner noted that the findings do not warrant 
confirmation of a diagnosis of PTSD or schizophrenia.  The 
report concluded with a diagnosis of polysubstance 
dependence.  

In January 1999, a hearing before the RO was conducted.  At 
the hearing, the veteran testified that he has headaches of 
increasing severity.  He also reported receiving treatment 
for PTSD.  The veteran discussed his service automobile 
accident in which he was injured and a fellow soldier died.  
He also reported coming under fire from air attacks while in 
Korea, and witnessing the death of a civilian child.  As for 
headaches, the veteran reported that they occur constantly.  
He reported taking Tylenol and acetaminophen which helps 
some. The veteran also testified to difficulties urinating.  
He indicated that he sometimes had to urinate four to five 
times a night.   

In April 1999, a VA neurological examination was conducted.  
The report noted the veteran's complaints of headaches that 
hurt behind the eyes in the occipital area.  He reported that 
they are generally tolerable throughout the day, but that 
they become intolerable about two to three times per week, 
during which time he has to sit and hold his head in his 
hands.  Motor evaluation revealed 5/5 strength throughout.  
The veteran was able to heel and toe walk without difficulty.  
Tone was generally normal in the upper and lower extremities.  
Sensory evaluation was intact to pinprick and vibration 
throughout, except the toes where there was decreased 
sensation to vibration.  The report concluded with an 
impression of chronic headache secondary to head injury.  

A June 1999 treatment report noted the veteran's complaints 
of chronic headaches and right hip pain.  

A treatment report, dated in January 2000, noted the veteran 
manifested some sub-clinical symptoms of PTSD, but did not 
fulfill the full criteria of the diagnosis according to DSM-
IV.  There was sad affect, but no signs of delusions, 
paranoia, hallucinations or thought disorder.  A February 
2000 treatment report noted the veteran's complaints of 
nightmares about his experiences in Korea.  The veteran also 
reported auditory hallucinations.  

X-ray examination of the pelvis, performed in February 2000, 
revealed narrowing of the right hip joint with osteophystes 
present and sclerotic changes at the acetabulum presumed 
degenerative. 

In March 2000, a VA neurological examination was conducted.  
The report noted the veteran's complaints of headaches that 
are occipital and behind his eyes.  He indicated that these 
are constant and only vary in intensity.  He stated that he 
has been taking Midrin, but that it did not help.  He also 
reported occasional nausea and vomiting with these headaches 
when they increase in intensity.  

X-ray examination of the hips, performed in September 2000, 
revealed an impression of severe hip joint space narrowing.  
Avascular necrosis could not be excluded.  

An October 2000 treatment report noted the veteran's 
complaints of constant and sharp fronto-occipital headaches, 
bilaterally.  The report noted an assessment of tension 
headaches, with possible migraineous component.  A March 2001 
treatment report noted the veteran's complaints of headaches 
with increasing severity.  He indicated that the headaches 
occured daily and involved the frontal and occipital regions 
and radiates down the back of the neck.  A CT scan of the 
head, performed in April 2001, revealed normal findings.  An 
April 2001 treatment report noted the veteran's continuing 
complaints of headaches.  The veteran reported having almost 
daily headaches of a severe nature lasting all day.  A May 
2001 treatment report noted the veteran's complaints of 
urinating more than usual, four to five times a day, low back 
pain on the right side and general weakness.

II.  Analysis

Through correspondence, the rating decisions, the statements 
of the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims.  Pertinent records have 
been obtained, and VA examinations have been completed.  
Thus, the Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

A.  Service Connection for Psychiatric Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence shows that during his active duty, the veteran 
was injured in a serious motor vehicle accident in which 
another passenger was killed.  He further alleges that he was 
subjected to enemy air attacks, and witnessed the death of a 
civilian child.  The veteran attributes his current 
psychiatric disorder to these service incidents.  

In support of his claim, the veteran has submitted numerous 
lay statements, newspaper, and other articles.  Based on this 
information, the veteran's assertions of service stressors 
are sufficiently verified.  There are medical records stating 
that the veteran has PTSD from a service stressor, and other 
medical records finding no PTSD.  The Board finds that the 
evidence is about evenly divided on the question of an 
acceptable PTSD diagnosis, and the veteran is given the 
benefit of the doubt on this point.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus all 
elements for service connection for PTSD are met, and service 
connection for such psychiatric disorder is warranted.  As to 
the diagnosis of schizophrenia, such is shown many years 
after service and is not medically linked to service, and 
thus service connection is not indicated for that condition.  
In sum, the Board grants service connection for the 
particular psychiatric condition of PTSD.

B.  Service Connection for a Low Back Disorder

The veteran is claiming service connection for a low back 
disorder.   He contends that this condition was incurred as a 
result of his service automobile injury.  In the alternative, 
he alleges that this condition is secondary to his service-
connected residuals of fractured pelvis with arthritis of the 
hip.

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

After reviewing the evidence of record, the Board concludes 
that service connection is warranted for a low back disorder 
on a secondary basis from the veteran's service-connected 
residuals of fractured pelvis with arthritis of the hips.  A 
VA examination, performed in February 1973, concluded with a 
diagnosis of deformity of the pelvis, residuals of fracture 
of both pubic bones, healed with ankylosis of symphysis pubis 
with pelvic asymmetry and limitation of motion of the lumbar 
spine and hips.  Subsequent VA examinations also noted a 
reduced range of motion in the veteran's spine.  A VA 
examination in October 1979 noted findings of a slight pelvic 
tilt with shortened left leg and compensatory lumbar 
scoliosis.  The report concluded with a diagnosis of old 
fracture of the pelvis, with moderate compensatory scoliosis 
and shortened left lower extremity.  A medical opinion letter 
from V. Smith, M.D, dated in November 1982, concluded 
indicated that the veteran suffered a pelvic fracture while 
in the service, resulting in a compensatory scoliosis of the 
lumbar spine.  Resolving reasonable doubt in favor of the 
veteran, the Board concludes that the veteran's current low 
back disorder was caused by or permanently worsened by his 
service-connected residuals of fractured pelvis with 
arthritis of the hips.  Accordingly, service connection is 
warranted for a low back disorder on a secondary basis.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).



C.  Increased Rating for Residuals of Fractured Pelvis, With 
Arthritis of the Hip

The veteran contends that a rating higher than 40 percent is 
warranted for his service-connected residuals of fractured 
pelvis, with arthritis of the hips.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the different disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 5255, provides that impairment of the femur, 
with malunion, is rated 30 percent disabling when there is 
marked knee or hip disability.  Fracture of surgical neck of 
the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of brace warrants a 
60 percent evaluation. Fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture) warrants an 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.

Sacroiliac injury and weakness is rated as lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5294.  
Lumbosacral strain is rated 40 percent when severe, with 
listing of the whole spine to the opposite side, positive 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A higher rating is not warranted under this code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II. On examination in December 1998, the 
veteran's hips exhibited flexion to 60 degrees, abduction to 
30 degrees, adduction to 20 degrees, internal and external 
rotation to 30 degrees, bilaterally.  Leg lengths were noted 
to be equal and there was no gross motor, sensory, or reflex 
deficit in either lower extremity.  

After reviewing the evidence of record, the Board concludes 
that a higher rating is not warranted for the veteran's 
service-connected residuals of fractured pelvis with 
arthritis of the hips.  

While reduced, the limitation of motion shown by the 
veteran's hips would not warrant more than 10 percent ratings 
if rated separately.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.  

Under Diagnostic Code 5250, used in rating ankylosis of the 
hip, a 60 percent rating is warranted for an ankylosed hip in 
favorable position in flexion at an angle between 20 degrees 
and 40 degrees and slight adduction or abduction.  Neither of 
the veteran's hips is shown to be ankylosed.

Additional provisions that are potentially applicable to the 
veteran's disability and that provide for an evaluation in 
excess of 40 percent include Diagnostic Codes 5250, 5254, 
5255 and 5275.  On review of the medical evidence of record, 
the Board finds that an evaluation in excess of 40 percent is 
not warranted under these provisions as there is no evidence 
that the veteran has ankylosis of either hip (Diagnostic Code 
5250), a fracture of the shaft or anatomical neck of the 
femur with nonunion (Diagnostic Code 5254), or shortening of 
either lower extremity by 3 to 3 1/2 inches (Diagnostic Code 
5275).

The medical evidence shows that the residuals of fractured 
pelvis, with arthritis of the hips, are manifested primarily 
by a mild limitation of motion in the hips, and pain that 
produces only minimal functional impairment.  The limitation 
of motion is not of such significance to warrant the 
assignment of a higher evaluation under 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown,, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the claim for 
an increased rating for residuals of fractured pelvis with 
arthritis of the hips, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Increased Rating for Stricture of the Urethra

The veteran's service-connected stricture of the urethra is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7518.  

Stricture of the urethra will be rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518.  
Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  
38 C.F.R. § 4.115a.  For urinary leakage, a 20 percent rating 
is warranted where the condition requires the wearing of 
absorbent materials which must be changed less than two times 
per day.  Id.  The criteria for rating urinary frequency 
specify that a 10 percent rating is warranted where there is 
a daytime voiding interval between two and three hours, or 
awakening to void two times per night.  Id.  Obstructed 
voiding with or without stricture disease requiring 
dilatation 1 to 2 times per year warrants a noncompensable 
rating.  Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one of 
the following warrants a 10 percent rating: (1) post void 
residuals greater than 150 cc; (2) uroflowmetry; marked 
diminished peak flow rate less than 10 cc/sec; (3) Recurrent 
urinary tract infections secondary to obstruction; or, (4) 
Stricture disease requiring periodic dilation every 2 to 3 
months.  Id.

The Board notes that Diagnostic Code 7518 has been 
redesignated and revised during the course of this appeal. 
See 59 Fed. Reg. 2528 (January 18, 1994).  

Prior to February 17, 1994, Code 7518 provided that a 
noncompensable evaluation was warranted for healed, slight to 
moderate stricture of the urethra requiring only occasional 
dilations.  A 10 percent evaluation was appropriate when 
dilations were required every 2 to 3 months.  38 C.F.R. § 
4.115a, Diagnostic Code 7518 (1993).  The Board observes, 
however, that effective February 17, 1994, stricture of the 
urethra will be rated as voiding dysfunction.
 
Either the old or new rating criteria may apply, whichever 
are more favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.  The veteran's claim for an increased rating for this 
condition was received in December 1993, and the RO has 
considered both versions so there is no prejudice to the 
veteran to proceed herein.

Applying the former criteria for rating the veteran's 
condition, the veteran has not undergone frequent or even 
infrequent dilatations.  He has not experienced cystitis or 
pain upon urination.  Accordingly, a compensable disability 
evaluation is not warranted under the former rating criteria 
for a urethral stricture.  Moreover, a compensable rating 
also is not warranted under the current criteria.  In May 
2001, the veteran report complaints of urinating four to five 
times a day.  Otherwise, there is little other showing of any 
recent treatment for this condition.  A need absorbent 
materials or for intermittent catheterization is not shown.  
There has been no dilation for the past several years.  
Comparing these symptoms with the criteria of the rating 
schedule, the Board finds that the criteria for a compensable 
rating are not met.  This is because urine leakage, awakening 
to void two time per night, dilations every 2 to 3 months, or 
any other symptom that warrants a 10 percent rating simply is 
not shown.

The weight of the credible evidence demonstrates that the 
veteran's stricture of the urethra is noncompensable under 
either the old or new rating criteria.  As the preponderance 
of the evidence is against the claim for an increased rating 
for the condition, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Increased Rating for Headaches

The RO has assigned the veteran's service-connected headaches 
a 10 percent disability rating pursuant to Diagnostic Codes 
8045 and 8100.

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Diagnostic Code 
8045, which specifies that purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; 38 C.F.R. § 4.130, Diagnostic Code 
9304.

As the evidence does not show that the veteran has been 
diagnosed with multi-infarct dementia associated with brain 
trauma, a rating in excess of 10 percent for post-traumatic 
headaches is not warranted under the above provisions.

The veteran's post-traumatic headaches could be rated by 
analogy to migraine. Migraine is rated 10 percent when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months; migraine is rated 30 
percent when there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  While the 
veteran has complained of constant headaches on a daily 
basis, it has not shown that he has prostrating attacks of 
headaches (where he has to lie down) of a frequency as 
required for a rating higher than 10 percent under Code 8100.  
A VA neurological examination, performed in August 1998, 
noted an impression of chronic headaches, tension type.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in July 1971. Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the evidence shows that 
since the effective date of service connection there have 
been no identifiable periods of time during which the 
veteran's headaches have warranted a rating greater than 10 
percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for headaches. Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a psychiatric disorder, specifically 
PTSD, is granted.

Secondary service connection for a low back disorder is 
granted. 

A higher rating for residuals of fractured pelvis with 
arthritis of the hips is denied.

A higher rating for stricture of the urethra is denied.

A higher rating for headaches is denied.


REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  As noted above, the Board has granted service 
connection for the psychiatric disorder of PTSD and for low 
back disorder.  The RO must assign percentage ratings for 
these additional service-connected disabilities, and then it 
must review the claim for a TDIU rating.  Accordingly, this 
issue is remanded to the RO for the following development:

After performing any additional 
development deemed warranted, the RO 
should assign percentage disability 
ratings for the veteran's service-
connected PTSD and for his service-
connected low back disorder.  Thereafter, 
the RO should readjudicate the claim for 
a TDIU rating.  If the claim for a TDIU 
rating remains denied, the RO should 
provide the veteran with a supplemental 
statement of the case, and give him an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

